—In a support proceed*401ing pursuant to Family Court Act article 4, the appeal is from an order of the Family Court, Suffolk County (Freundlich, J.), entered May 28, 1993, which directed the imprisonment of the appellant for 48 days.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The Family Court determined that the appellant willfully violated a 1991 order of child support and directed his incarceration for a period of 48 days under Family Court Act § 454 (3) (a). Since the appellant has already served his sentence of incarceration, under the circumstances of this case, his challenges to the order of the Family Court are academic (see, Matter of Zapata v Middleton, 197 AD2d 526; Matter of Madison County Support Collection Unit [Bordell] v Drennan, 156 AD2d 883; Ward v Ward, 71 AD2d 854; cf., Matter of Williams v Cornelius, 76 NY2d 542). Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.